Opinion issued October 27, 2022




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                          ————————————
                              NO. 01-21-00271-CV
                            ———————————
                        BILLY ANDERSON, Appellant
                                        V.
             OREA HARRIS AND SHONIA HARRIS, Appellees


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                       Trial Court Case No. 104735-CV


                          MEMORANDUM OPINION

      In this premises-liability case, appellant Billy Anderson sued Orea and Shonia

Harris for injuries he sustained when he fell off the roof of the house the Harrises

were constructing. The trial court granted the Harrises’ no-evidence summary-



                                         2
judgment motion, implicitly denying Anderson’s request for additional time to

conduct discovery. We affirm.

                                  BACKGROUND

      The Harrises hired Patrick Knapp as a general contractor to build a house on

a property located across the street from the house where they lived. Knapp, in turn,

hired Anderson to help construct the roof of the house. One day, while on the roof,

Anderson slipped on a piece of wet, unsecured sheet metal and fell about 30 feet to

the ground, suffering serious injuries.

      Anderson sued the Harrises as owners of the premises on which he fell. The

Harrises did not answer until May of 2020, about eight months after Anderson filed

suit. By that time, the Covid-19 pandemic had interrupted many business operations

in the state. Still, the parties conducted written discovery.

      About ten months after they answered, the Harrises filed a no-evidence

summary-judgment motion in March of 2021 and set it for hearing two months later,

in May. They claimed there was no evidence of two elements of Anderson’s

premises-liability claim against them. Anderson noticed the deposition of Mr. Harris

a week before the date the deposition was supposed to take place. The Harrises

quashed the deposition, citing inadequate advance notice. The trial court then

granted the Harrises’ no-evidence summary-judgment motion, and Anderson now

appeals.

                                           3
                                   DISCUSSION

      Anderson contends the trial court erred in granting the Harrises’ no-evidence

motion for summary judgment because there had not been adequate time for

discovery when the trial court granted the motion and because he provided sufficient

evidence to defeat the summary-judgment motion. We disagree on both counts.

A.    Adequate time for discovery

      In his first point of error, Anderson argues that because of the Covid-19

pandemic, there was not adequate time for discovery before the trial court granted

summary judgment.

      1.     Standard of review and applicable law

      A party may move for a no-evidence summary judgment “[a]fter adequate

time for discovery.” TEX. R. CIV. P. 166a(i). Usually, the discovery period set by a

pretrial order is an adequate time for discovery. TEX. R. CIV. P. 166a(i) cmt. (“A

discovery period set by pretrial order should be adequate opportunity for discovery

. . . .”); McInnis v. Mallia, 261 S.W.3d 197, 200 (Tex. App.—Houston [14th Dist.]

2008, no pet.). But we may consider additional factors in determining whether the

trial court permitted an adequate time for discovery, including: (1) the nature of the

case; (2) the nature of the evidence necessary to controvert the no-evidence motion;

(3) the length of time the case was active; (4) the amount of time the no-evidence

motion was on file; (5) whether the movant had requested stricter deadlines for

                                          4
discovery; (6) the amount of discovery that already had taken place; and (7) whether

the discovery deadlines in place were specific or vague. McInnis, 261 S.W.3d at 201.

      A party seeking more time to conduct discovery to oppose a summary

judgment “must file either an affidavit explaining the need for further discovery or

a verified motion for continuance.” Tenneco Inc. v. Enter. Prods. Co., 925 S.W.2d

640, 647 (Tex. 1996); see also TEX. R. CIV. P. 166a(g), 251, 252; Carter v.

MacFadyen, 93 S.W.3d 307, 310 (Tex. App.—Houston [14th Dist.] 2002, pet.

denied). The affidavit must provide more than conclusory allegations to show why

the additional time is necessary. Carter, 93 S.W.3d at 310.

      We review a trial court’s determination that there has been adequate time for

discovery for abuse of discretion. McInnis, 261 S.W.3d at 201.

      2.     Analysis

      Anderson contends the Covid-19 pandemic delayed discovery. After the

Harrises moved for summary judgment, Anderson responded by arguing he needed

more time for discovery because the “COVID [s]hutdown has profoundly affected

the practice of law.” Anderson claimed he still needed the Harrises’ depositions and

their financial records. His attorney filed an affidavit in support stating, “Most of the

discovery has been delayed due to the late responses by Defendant, and the COVID

[s]hutdown.” She offered no further explanation.




                                           5
      Anderson did not include the trial court’s pretrial scheduling order in the

record. See TEX. R. CIV. P. 166a(i) cmt. So, we begin our analysis by considering the

additional factors to determine whether there was adequate time for discovery. See

McInnis, 261 S.W.3d at 201. Anderson has not addressed these factors other than

identifying the discovery sought—the Harrises’ depositions and financial records—

and the length of the time the case had been active—almost a year after the Harrises

answered.

      Anderson claims the Covid-19 pandemic delayed discovery, but he has not

given any explanation as to how the pandemic affected discovery in this case. He

acknowledges that the parties conducted written discovery in the ten months the case

was pending after the Harrises answered. He also acknowledges that the Harrises

quashed his deposition notice because the notice was not given within a reasonable

amount of time before the deposition, not because the pandemic prevented him from

taking depositions. He has not explained how the pandemic prevented him from

conducting written discovery or taking those depositions by video conference. See

Owens v. City of Tyler, No. 12-21-00009-CV, 2021 WL 4617790, at *9 (Tex. App.—

Tyler Oct. 6, 2021, no pet.) (mem. op.).1 Thus, Anderson’s claim that the Covid-19



1
      The appellate court in Owens similarly did not find reliance on the Covid-19
      pandemic, without further explanation, to be a valid reason for not conducting
      discovery. The court noted:

                                         6
pandemic delayed discovery in this case is a conclusory allegation that does not

support a continuance. See Carter, 93 S.W.3d at 310.

      The trial court did not abuse its discretion in determining the parties had

adequate time for discovery. We overrule Anderson’s first point of error.

B.    Additional time for discovery

      Anderson’s second point of error is a restatement of the first: he claims the

trial court should have denied the summary-judgment motion to permit additional

time for necessary discovery. Because we have already concluded the trial court did

not abuse its discretion in determining there had been adequate time for discovery

and overruled his first point of error, we likewise overrule this point of error.

C.    Premises liability

      Anderson next contends the trial court erred in granting the Harrises’ no-

evidence summary-judgment motion because he produced enough evidence to raise

a fact issue on his premises-liability claim.




             The [appellants] claim that the Texas Supreme Court’s emergency
             orders relating to the Covid-19 pandemic prevented discovery.
             However, those orders did not prevent the parties from serving written
             discovery requests . . . or conducting depositions via video conference
             software such as Zoom. The [appellants] essentially gave no
             explanation for the lack of discovery.
      Owens, 2021 WL 4617790, at *9.
                                            7
      1.     Standard of review

      After adequate time for discovery, a party may move for summary judgment

on the basis that there is no evidence to support one or more essential elements of

the nonmovant’s claim. TEX. R. CIV. P. 166a(i); Cypress Creek EMS v. Dolcefino,

548 S.W.3d 673, 684 (Tex. App.—Houston [1st Dist.] 2018, pet. denied). The

nonmovant must respond by producing “at least a scintilla” of evidence raising a

genuine issue of material fact as to each challenged element. TEX. R. CIV. P. 166a(i);

Cypress Creek EMS, 548 S.W.3d at 684. If the nonmovant does not produce any

evidence or produces “[l]ess than a scintilla of evidence,” the trial court must grant

the summary-judgment motion. See King Ranch, Inc. v. Chapman, 118 S.W.3d 742,

751 (Tex. 2003). “Less than a scintilla of evidence exists when the evidence is ‘so

weak as to do no more than create a mere surmise or suspicion’ of a fact.” Id.

(quoting Kindred v. Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex. 1983)). Conclusory

statements—those that do not supply the underlying facts to support a given

representation—do not raise a genuine issue of material fact to preclude summary

judgment. Fortitude Energy, LLC v. Sooner Pipe, LLC, 564 S.W.3d 167, 183 (Tex.

App.—Houston [1st Dist.] 2018, no pet.).

      We review summary judgments de novo. Cypress Creek EMS, 548 S.W.3d at

683. In reviewing a no-evidence summary judgment, we consider the evidence “in

the light most favorable to the party against whom the summary judgment was

                                          8
rendered, crediting evidence favorable to that party if reasonable jurors could and

disregarding contrary evidence unless reasonable jurors could not.” Gonzalez v.

Ramirez, 463 S.W.3d 499, 504 (Tex. 2015) (per curiam) (quoting Mack Trucks, Inc.

v. Tamez, 206 S.W.3d 572, 582 (Tex. 2006)).

      2.     Applicable law

      In a premises-liability case, the duty a premises owner owes to the plaintiff

depends on the plaintiff’s status at the time of the incident. W. Invs., Inc. v. Urena,

162 S.W.3d 547, 550 (Tex. 2005). An employee of an independent contractor

working on the premises, as Anderson was here, is an invitee on the premises. See

Coastal Marine Serv. of Tex., Inc. v. Lawrence, 988 S.W.2d 223, 224–25 (Tex. 1999)

(per curiam). A premises owner generally owes an invitee a duty to keep the

premises reasonably safe from dangerous conditions. See Austin v. Kroger Tex., L.P.,

465 S.W.3d 193, 203, 215 (Tex. 2015). When the invitee is an independent

contractor’s employee, there are two types of dangerous conditions, or premises

defects, that may give rise to liability. Coastal Marine, 988 S.W.2d at 225.

      The first type of dangerous condition is a defect that exists on the premises

when the employee or independent contractor enters. Id. For this type of dangerous

condition, the premises owner “has a duty to inspect the premises and warn the

independent contractor/invitee of dangerous conditions that are not open and

obvious and that the owner knows or should have known exist.” Id. This type of

                                          9
dangerous condition includes only “concealed hazards” that already exist when the

independent contractor enters the premises. Id. For example, an open shaft, without

adequate warnings, falls into this category of dangerous conditions. Id. To prevail

on this type of dangerous-condition claim, a plaintiff must establish the traditional

premises-liability elements: (1) the premises owner had actual or constructive

knowledge of the condition causing the injury; (2) the condition posed an

unreasonable risk of harm; (3) the premises owner failed to take reasonable care to

reduce or eliminate the risk; and (4) the premises owner’s failure to use reasonable

care to reduce or eliminate the risk was the proximate cause of injuries to the invitee.

See Henkel v. Norman, 441 S.W.3d 249, 251–52 (Tex. 2014) (per curiam).

      The second type of dangerous condition is one that “arises as a result of the

independent contractor’s work activity.” Id. For this type of dangerous condition,

the premises owner generally “owes no duty to the independent contractor’s

employees because an owner generally has no duty to ensure that an independent

contractor performs its work in a safe manner.” Id. However, an exception to this

general rule exists when the premises owner “retains the right of supervisory control

over work on the premises.” Id. at 225–26. In these cases, the premises owner may

still be liable, but the “standard is narrow,” and the “right to control must be more

than a general right to order work to stop and start, or to inspect progress.” Id. at

226. “The supervisory control must relate to the activity that actually caused the

                                          10
injury, and grant the [premises] owner at least the power to direct the order in which

work is to be done or the power to forbid it being done in an unsafe manner.” Id. A

party can prove a premises owner’s control in two ways: (1) with evidence of a

contract explicitly assigning the premises owner the right to control; or (2) in the

absence of a contract, with evidence that the premises owner “actually exercised

control over the manner in which the independent contractor’s work was

performed.” Dow Chem. Co. v. Bright, 89 S.W.3d 602, 606 (Tex. 2002); see also

Coastal Marine, 988 S.W.2d at 226. To prevail on this type of dangerous-condition

claim, a plaintiff must establish both the premises owner’s right to control and the

traditional premises-liability elements. Clayton W. Williams, Jr., Inc. v. Olivo, 952

S.W.2d 523, 529 (Tex. 1997); Henkel, 441 S.W.3d at 251–52 (stating traditional

premises-liability elements).

      3.     Analysis

      In their no-evidence motion for summary judgment, the Harrises asserted

there was no evidence of two elements of Anderson’s premises-liability claim:

(1) the Harrises’ control over the independent contractor’s work; and (2) the

Harrises’ actual or constructive knowledge of the dangerous condition that caused

Anderson’s injury. We conclude that in response to the no-evidence summary-

judgment motion, Anderson did not produce enough evidence to raise a fact issue as

to these two elements.

                                         11
      The parties disagree about the type of dangerous condition involved in this

case. Anderson refers to a dangerous condition—a piece of unsecured sheet metal—

that he claims existed on the premises before he or the independent contractor

entered the property. See Coastal Marine, 988 S.W.2d at 225 (describing type of

dangerous condition existing on premises when invitee entered). The Harrises argue

that the dangerous condition arose from the independent contractor’s work activity

on the premises because they hired the independent contractor to build the house, so

the unsecured sheet metal on the roof of the house must have resulted from the

independent contractor’s actions. See id. (describing type of dangerous condition

arising as result of independent contractor’s work activity). But we do not need to

decide the type of dangerous condition at issue here because both types require proof

of the traditional premises-liability elements, including the premises owner’s actual

or constructive knowledge of the dangerous condition. See Olivo, 952 S.W.2d at

529; Henkel, 441 S.W.3d at 251 (one element of premises-liability claim is premises

owner’s actual or constructive knowledge of condition causing plaintiff’s injury).

      We conclude that Anderson did not produce enough evidence to raise a fact

issue as to the Harrises’ actual or constructive knowledge of the dangerous

condition, so he cannot recover on a claim for either type of dangerous condition.

Further, even if this case involved the second type of dangerous condition—one

arising from the independent contractor’s work activity—we conclude Anderson did

                                         12
not produce enough evidence to raise a fact issue as to the Harrises’ control over the

independent contractor’s work activity.

        a.    Knowledge of dangerous condition

        In their no-evidence summary-judgment motion, the Harrises claimed they

did not have actual or constructive knowledge of the wet, unsecured sheet metal on

the roof of the house because they did not live on the property at the time, the house

was still under construction, and they were not on the property on the day Anderson

fell.

        In response, Anderson argued that the Harrises lived across the street from the

house under construction, so they could see the ongoing work. Further, he argued

the Harrises were controlling the work being done on the house—an issue discussed

more fully below. And, according to Anderson, Mrs. Harris was on the property

when he fell off the roof because she was the first to reach him after he fell. In

support of these contentions, Anderson offered his own affidavit stating:

               I have been an industrial metal worker for most of my work
        history. I have also been instrumental in the installation of metal roofs
        on residential construction.
               ....
               My job at the Harris house was to help finish the metal roof. The
        tarpaper and runners were already installed. Two sheets of metal were
        on the roof. One was secured to the structure. Unknown to me, the
        second sheet was not secured. No one told me the metal was unsecured.
        It was not observable that the metal was unsecured.



                                           13
            Mr. and Mrs. Harris lived across the street from the house I was
      working on. By observing the ongoing roof work, Mrs. Harris would
      have known that the second sheet of metal was unsecured.

      The affidavit itself is contradictory and does not provide facts to support the

conclusion that Mrs. Harris knew of the unsecured sheet metal. Anderson

acknowledges that to him, an experienced roofer standing on the roof, it was “not

observable that the metal was unsecured,” yet he claims Mrs. Harris, a person with

no construction knowledge, would have been aware of that fact by observing the

roofing work from across the street. Anderson offered no other evidence of the

Harrises’ knowledge of the unsecured sheet metal.

      On appeal, Anderson argues that the Harrises had constructive knowledge of

the unsecured sheet metal because the independent contractor, Knapp, had

knowledge of the dangerous condition, and his knowledge can be imputed to the

Harrises because Knapp was their agent. Anderson relies on Los Compadres

Pescadores, L.L.C. v. Valdez to argue that an agent’s knowledge of a dangerous

condition can be imputed to the premises owner. See 622 S.W.3d 771, 787 (Tex.

2021). In that case, the premises owner, Los Compadres Pescadores, hired Luis

Torres instead of a general contractor to manage and supervise a construction

project. Id. at 777. The Court first determined that Torres was Los Compadres’s

employee or agent because the company retained the right to control the manner in

which he performed his work. Id. at 780–81. The Court then concluded that Torres


                                        14
had actual knowledge of the dangerous condition on the premises—live power

lines—because an independent contractor working on the project testified that he

had multiple conversations with Torres about the live power lines and asked Torres

to de-energize the lines. Id. at 787. Torres’s knowledge was imputed to Los

Compadres because Torres was Los Compadres’s agent. Id. Los Compadres was

thus liable for the premises-defect claim asserted by the employees who were

electrocuted by the live power lines. See id. at 790–91.

      Even assuming that Knapp was an agent of the Harrises and that his

knowledge could be imputed to the Harrises as in Los Compadres, Anderson did not

provide any evidence that Knapp had actual or constructive knowledge of the

unsecured sheet metal on the roof. In the trial court, Anderson alleged without any

evidentiary support that Knapp employed the worker who failed to secure the sheet

metal. At best, this allegation creates a “mere surmise or suspicion” that Knapp may

have known about the condition of the roof. See King Ranch, 118 S.W.3d at 751

(quoting Kindred, 650 S.W.2d at 63). “Actual knowledge requires knowledge that

the dangerous condition existed at the time of the accident,” and constructive

knowledge “can be established by facts or inferences that a dangerous condition

could develop over time.” Los Compadres Pescadores, 622 S.W.3d at 786.

Anderson did not provide any evidence that Knapp knew the sheet metal was

unsecured or that he had reason to infer the sheet metal would become unsecure over

                                         15
time. Anderson has failed to provide at least a scintilla of evidence that Knapp knew

about the unsecured sheet metal. See Cypress Creek EMS, 548 S.W.3d at 684. While

an agent’s knowledge of a dangerous condition can be imputed to a premises owner,

Los Compadres Pescadores, 622 S.W.3d at 787, if the agent does not know about

the dangerous condition, knowledge cannot be imputed to the premises owner.

      Anderson failed to provide any evidence that either the Harrises or Knapp, if

he was their agent, knew about the unsecured sheet metal. Thus, he failed to raise a

genuine issue of material fact as to the knowledge element of his premises-liability

claim. See TEX. R. CIV. P. 166a(i); Cypress Creek EMS, 548 S.W.3d at 684. The trial

court properly granted the Harrises’ no-evidence summary-judgment motion.

      b.     Control over work activity

      Even if this case involved the type of dangerous condition that arises from an

independent contractor’s work activity, the Harrises would owe no duty to Anderson

unless he can demonstrate they “retain[ed] the right of supervisory control over work

on the premises.” Coastal Marine, 988 S.W.2d at 225–26. The parties agree there

was no contract explicitly assigning the Harrises the right to control the work

activity, so to demonstrate the Harrises’ control, Anderson would need to show they

actually controlled the work activity. See Bright, 89 S.W.3d at 606; Coastal Marine,

988 S.W.2d at 226. Anderson did not produce evidence to raise a fact issue as to the

Harrises’ control over the independent contractor’s work activity.

                                          16
      The Harrises asserted in their summary-judgment motion there was no

evidence they ever retained or exercised control over the means, methods, or details

of the construction project.

      In response, Anderson argued the Harrises controlled the work by purchasing

materials, paying the workers, and supervising the work activity.

      In support of theses contentions, Anderson submitted the affidavit of Jamie

Webb, who is his wife’s brother and a friend of the Harrises’ daughter. Webb’s

affidavit stated that Mr. Harris said he was buying all the materials for the house,

and, because of that, he was scheduling what could be worked on. Webb’s affidavit

also stated the Harrises were “very dissatisfied” with Knapp and said they needed to

find another contractor because Knapp was “not doing a good job.” Webb’s affidavit

closed with: “I concluded that [Mr. Harris] was controlling the work by choosing

when to purchase materials, and supervising the work because he was critical of the

quality of the work being performed.”

      This affidavit is conclusory. The facts stated within do not demonstrate the

Harrises’ control over the manner in which the construction work was done, so there

is no basis for Webb’s stated conclusion. See Fortitude Energy, 564 S.W.3d at 183.

The facts stated in the affidavit at most demonstrate the Harrises were responsible

for the cost of constructing their house. Anderson would have us infer that paying

for materials proves the Harrises controlled the order in which the work was

                                        17
performed, but this evidence is “so weak as to do no more than create a mere surmise

or suspicion” of that fact. See King Ranch, 118 S.W.3d at 751 (quoting Kindred, 650

S.W.2d at 63). Anderson provided no evidence that the Harrises actually directed

the order in which the work should be performed. Taking as true Webb’s statement

that the Harrises were dissatisfied with Knapp’s work, that fact equally supports the

conclusion they were not controlling his work—otherwise, they would have been

able to correct his work performance. And even though Webb asserts that the

Harrises were supervising the work activity, the “right to control must be more than

a general right . . . to inspect progress.” Coastal Marine, 988 S.W.2d at 226. The

information stated in Webb’s affidavit does not demonstrate that the Harrises were

controlling the manner in which Knapp performed his work. See Bright, 89 S.W.3d

at 606; Coastal Marine, 988 S.W.2d at 226.

      Anderson’s affidavit similarly provides no more than a “mere surmise or

suspicion” that the Harrises were controlling the work activity. See King Ranch, 118

S.W.3d at 751 (quoting Kindred, 650 S.W.2d at 63). He stated, “I would be paid

weekly, because the Harrises were paying Knapp weekly.” On appeal he argues that

means he understood the Harrises, not Knapp, were paying him for his work. Taking

as true that the Harrises paid Anderson, this fact still does not demonstrate the

Harrises controlled the work activity on the construction site.




                                         18
      Anderson provided no evidence the Harrises had actual control over the

independent contractor’s work activity. Therefore, even if his claim involved a

work-activity dangerous condition, he has not raised a fact issue to defeat summary

judgment. See TEX. R. CIV. P. 166a(i); King Ranch, 118 S.W.3d at 751.

      c.     Summary

      In response to the Harrises’ no-evidence summary-judgment motion,

Anderson produced less than a scintilla of evidence raising a genuine issue of

material fact as to each challenged element of his premises-liability claim:

knowledge of the dangerous condition and control over the work activity. Therefore,

the trial court did not err in granting the Harrises’ motion for summary judgment.

Anderson’s third point of error is overruled.

                                  CONCLUSION

      We affirm the trial court’s judgment.




                                                Gordon Goodman
                                                Justice

Panel consists of Justices Goodman, Countiss, and Farris.




                                         19